Citation Nr: 0620675	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected left 
ankle Achilles tendonitis.  

2.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected left 
ankle Achilles tendonitis.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected left 
ankle Achilles tendonitis.  

4.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left 
ankle Achilles tendonitis.  

5.  Entitlement to an increased rating for left ankle 
Achilles tendonitis, currently evaluated as 20 percent 
disabling.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of a cold injury, 
left lower extremity.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a cold injury, right lower 
extremity.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patellar tendonitis, left knee 
(left knee tendonitis).  

9.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A September 2004 RO decision granted claims of service 
connection for residuals of a cold injury, right leg, 
residuals of a cold injury, left leg, and left knee 
tendonitis.  As to these claims, the veteran appeals the RO's 
initial assigned evaluation following an original award of 
service connection.  Consequently, these rating issues are 
not the result of claims for increased entitlement, but 
rather ones involving the propriety of the original 
evaluations assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The claims of service connection for right ankle, right knee, 
low back, and psychiatric disorders, and the TDIU claim, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  Left ankle tendonitis is characterized by evidence 
indicating no ankylosis, no instability, no arthritis, and no 
pain on motion, with full dorsiflexion and limitation of 
plantar flexion to 30 (of 45) degrees, approximating no more 
than marked limitation of motion of the left ankle or a 
moderately severe foot disorder.  

2.  Left knee patellar tendonitis is characterized by mild 
arthritis, crepitation on passive range of motion, some 
slight valgus (1+) instability, with no varus instability, 
near full range of motion, with limited flexion to 130 
degrees and full extension, some mild medial and lateral 
joint tenderness, with no objective evidence of any recurrent 
subluxation, lateral instability, or ankylosis.  

3.  Residuals of cold exposure of the right lower extremity 
produce disablement compatible with not more than arthralgia 
or other pain, numbness or cold sensitivity, with some 
locally impaired sensation and cold feet.  

4.  Residuals of cold exposure of the left lower extremity 
produce disablement compatible with not more than arthralgia 
or other pain, numbness or cold sensitivity, with some 
locally impaired sensation and cold feet.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left ankle Achilles tendonitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 5271, 5284 
(2005).  

2.  The criteria for an evaluation in excess of a 10 percent 
rating for left knee patellar tendonitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260 and 5261 (2005).  

3.  The criteria for an initial evaluation in excess of 30 
percent for residuals of cold injury of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114, 
Diagnostic Code 7122 (2005).  

4.  The criteria for an initial evaluation in excess of 30 
percent for residuals of cold injury of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114, 
Diagnostic Code 7122 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the claims 
adjudicated on the merits on appeal, the Board must first 
determine whether the veteran has been apprised of the law 
and regulations applicable to the claims for increased 
ratings for service-connected left ankle, left knee and right 
and left cold injury disabilities.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's right and left leg 
cold injury claims of service connection and claim of service 
connection for left knee disorder were received at the RO in 
February 2002.  Notice of the Veterans Claims Assistance Act 
of 2000 (VCAA) was issued in February 2002, and these three 
claims were granted by an RO decision of September 2004.  
VCAA notice regarding entitlement to an initial increased 
rating was issued in November 2004 as to these three claims, 
and the claims for increase were denied in a June 2005 
statement of the case (SOC).  Service connection for left 
ankle tendonitis was granted by the Board in a decision of 
August 2002, and implemented by an RO decision of September 
2002.  A September 2002 claim for increase was denied in a 
May 2003 RO decision, and notice of VCAA as to this claim for 
increase was issued in January 2004, prior to a September 
2004 SOC denial.  Accordingly, the timing of the notice is 
fully compliant with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The February 2002, January 2004 and November 2004 VCAA 
notices advised the veteran of the sort of evidence not of 
record that is necessary to substantiate the claims 
adjudicated on the merits on appeal, to include medical 
evidence of an increase in severity of service connection 
left ankle, left knee and right and left lower extremity cold 
injury residuals.  The claimant was advised of what evidence 
the VA will obtain, and what information the claimant was 
expected to provide.  The claimant was asked to submit all 
evidence in the claimant's possession that pertains to these 
claims.  Although the notices made no reference to veteran's 
status and the effective date of any grant of service 
connection, there is no prejudice to the claimant since his 
veteran status is not questioned, and the claims for 
increased ratings are each being denied-an effective date of 
any increased rating will not be assigned.  

The VA also provided the veteran with appropriate VA 
examinations in April 2003, January 2004, and October 2005.  
All pertinent VA and private treatment records were obtained.  
VA has made reasonable efforts to obtain relevant records in 
support of the claims adjudicated on the merits on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  Accordingly, there is no 
further available development indicated.  See 38 U.S.C.A. 
§ 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claims.  Given the 
development undertaken by the RO-particularly, the repeated 
VA examinations, and the fact that the veteran has pointed to 
no other pertinent evidence which has not been obtained, the 
record is ready for appellate review of the claims 
adjudicated on appeal.  Proceeding with these four claims for 
increase in their current procedural posture would not, 
therefore, inure to the veteran's prejudice.  

There is adequate evidence of record to adjudicate the claims 
for increased and initial evaluations.  Accordingly, there is 
no prejudice in proceeding with decisions as to the claims 
adjudicated on the merits on appeal at this time.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005).  


The Merits of the Claims for Increased Disability Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found that 
some review of the historical record is appropriate, as 
detailed below.  


Left Ankle Tendonitis

The medical evidence of record warrants no more than a 20 
percent rating on account of objectively demonstrated 
symptoms of service-connected left ankle Achilles tendonitis.  
Under Diagnostic Code 5271, a 20 percent rating is available 
for marked limitation of motion of the ankle-but no greater 
evaluation is available under this Diagnostic Code.  The 
normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  




VA reports of examinations in January 2004, April 2003 and 
October 2005, as with private and VA medical evidence dated 
throughout the appeal, demonstrate left ankle tendonitis 
which is characterized by no ankylosis, no instability, no 
arthritis, and no pain on motion, with full dorsiflexion of 
20 degrees and limitation of plantar flexion to 30 (of 45) 
degrees.  The RO has rated this as marked limitation of 
motion of the left ankle under Diagnostic Code 5271-the 
highest available rating under that Diagnostic Code.  

With no finding of any ankylosis of the left ankle, 
Diagnostic Code 5270 is not for application.  Diagnostic Code 
5270 provides a 30 percent rating for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or 
ankylosis in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned for ankle ankylosis in 
plantar flexion at more than 40 degrees, or ankylosis in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  The evidence 
further does not show such functional impairment as to 
warrant an increased rating, due to pain or such further loss 
of use as not already contemplated by the currently-assigned 
ratings.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply in this case 
because the veteran does not have a left ankle joint injury 
or arthritis, but rather, an injury to his left Achilles 
tendon area-a muscle.  

The current 20 percent disability evaluation also equates to 
a moderately severe foot disorder under Diagnostic Code 5284.  
With no showing of pain or instability, or greater limitation 
of motion of the ankle, the criteria for a 30 percent 
evaluation under Diagnostic Code 5284, a rating reserved for 
severe foot injuries, are not met or more closely 
approximated.  


Left Knee Disability

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The VA examination reports of January 2004 and October 2005, 
as with private and VA medical evidence dated throughout the 
appeal, show left knee patellar tendonitis which is 
objectively characterized by mild arthritis, crepitation on 
passive range of motion, some slight valgus (1+) instability, 
with no varus instability, near full range of motion of the 
knee joint, with limited flexion to 130 (of 140) degrees and 
full extension, some mild medial and lateral joint 
tenderness, and no objective evidence of any recurrent 
subluxation, lateral instability, or ankylosis.  With no 
objective evidence of greater limitation of motion, or 
greater pain on motion, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Codes 5260 or 5261.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As no 
evidence of record shows any recurrent subluxation or lateral 
instability of the left knee, Diagnostic Code 5257 is not for 
beneficial application.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  While the veteran reports some occasional locking of 
the knee, such is not objectively demonstrated.  Even 
assuming some occasional locking, with no falls, no objective 
evidence of record demonstrates frequent episodes of such 
locking symptomatology, and Diagnostic Code 5258 provides no 
basis for an beneficial result.  

The claim is denied because a preponderance of the medical 
evidence is against the claim.  The limited objective 
findings on VA examinations show that the veteran's 
complaints of greater impairment, above that which is 
detailed above, are not supported by objective medical 
evidence warranting an increase in any of his service-
connected disabilities.  No objective medical evidence shows 
any left knee ankylosis, instability or recurrent 
subluxation.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Observing that 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant).  


Cold Weather Injury Right and Left Legs

The veteran's service-connected right and left foot residuals 
of cold exposure are evaluated as cold injury residuals under 
38 C.F.R. § 4.114, Diagnostic Code 7122.  Under Diagnostic 
Code 7122, cold injury residuals with arthralgia or other 
pain, numbness, or cold sensitivity warrant a 10 percent 
rating.  Such arthralgia or other pain, numbness or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensitive, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrant a 20 percent rating.  A 
30 percent rating is assigned for cold injury residuals which 
include arthralgia or other pain, numbness or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 
greater rating is not available under Diagnostic Code 7122, 
as the veteran's right and left leg disorders are both rated 
at the maximum 30 percent disability evaluation under 
Diagnostic Code 7122.  

VA reports of examinations in January 2004 and September 
2005, as with the private and VA medical evidence dated 
throughout the appeal, demonstrate limited clinical findings 
regarding the right and left legs.  The objective medical 
evidence of record demonstrates that symptoms of the 
veteran's right and left lower cold injuries produce a lower 
extremity disability compatible with no more than arthralgia 
and pain, some numbness and cold sensitivity, with some 
locally impaired sensation and cold feet.  These findings 
warrant no more than a 30 percent rating for each of the 
veteran's lower extremities.  


Extra-Schedular Consideration

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either of the veteran's left 
ankle, left knee, or right and left lower extremity 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the two 30 percent initial schedular 
evaluations for right and left cold injuries, a 20 percent 
evaluation for left ankle tendonitis, and a 10 percent rating 
for left knee patellar tendonitis, in this case are not 
inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations for any of these 
disorders, and his treatment has not been so frequent as to 
become exceptional.  The veteran has not offered any 
objective evidence of any increased symptoms due any of these 
disorders which would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  


ORDER

An evaluation in excess of 20 percent for left ankle Achilles 
tendonitis is denied.  

An evaluation in excess of a 10 percent rating for left knee 
patellar tendonitis is denied.  

An evaluation in excess of 30 percent for residuals of cold 
injury of the right lower extremity is denied.  

An initial evaluation in excess of 30 percent for residuals 
of cold injury of the left lower extremity is denied.  


REMAND

Further development of the claims of service connection for a 
psychiatric disorder, a right ankle disorder, a right knee 
disorder, a back disorder and TDIU is necessary, prior to 
appellate review.  

Under 38 U.S.C.A § 5103A, VA is required to make reasonable 
efforts to obtain relevant records.  In this case, the 
veteran has identified VA and private treatment records for 
which no attempt has been made to obtain copies.  As to some 
of these private medical records, while one attempt was made, 
additional efforts and notice are indicated.  When VA, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, VA is required to notify the 
claimant it is unable to obtain records, and (A) identify the 
records the Secretary is unable to obtain; (B) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (C) describe any further action to be taken by 
the Secretary with respect to the claims.  Further, whenever 
VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.

In statements of April 2001 and March 2002, the veteran 
identified pertinent medical treatment received from A. 
Balconis, M.D., from 1994, (existing records from DePorres 
Health Center include records from Dr. S. Ahmed but not Dr. 
Balconis), from 1989, and the VA Mental Health Facility in 
Jackson, Mississippi, from 1989.  A May 1999 VA hospital 
treatment summary also makes reference to prior mental health 
treatment at the VA Jackson, Mississippi, facility in April 
1999.  These private and VA medical and psychiatric records 
are not on file.  

Additionally, a July 1996 Social Security Administration 
(SSA) disability determination letter includes references to 
pertinent private medical and psychiatric records for which 
no attempt was made to obtain copies, including records from 
J.S. Haimsohn, dated in January 1981, W.W. Mayers, M.D., 
dated in October 1994, and M.Aiello, M.D., dated from 
February 1983 to November 1994.  The claims folder does not 
reflect that such records were requested.  VCAA requires an 
attempt to obtain copies of any identified treatment records 
from each of the above sources, with notice to the veteran of 
any failure to secure the requested copies.  

As to the claim of service connection for a back disorder, 
claimed as secondary to left ankle tendonitis, records from 
the SSA indicate that the veteran became disabled as a result 
of an October 11, 1993 work-related back injury.  However, 
the January 2004 VA examination report observes that the 
veteran's back, right knee and right ankle disorders might 
have been "caused" or "affected by" his service-connected 
left ankle tendonitis.  

The provisions of 38 C.F.R. § 3.310(a), pertaining to 
secondary service connection, are implicated.  The cited 
provision mandates that service connection shall be awarded 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The rule of Allen has yet to be 
considered at the VA RO, and a clear and comprehensive VA 
medical nexus opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA-AMC should obtain all 
outstanding VA treatment records from 
both the Nashville, Tennessee, and 
Jackson, Mississippi, VA medical and 
psychiatric facilities, specifically to 
include a copy of any April 1999 VA 
psychiatric hospitalization summary from 
the Jackson facility, as well as copies 
of all available private treatment 
records from Drs. A. Balconis, from 1994, 
Petitos, from 1989, J.S. Haimsohn, dated 
in January 1981, W.W. Mayers, M.D., dated 
in October 1994, and M.Aiello, M.D., 
dated from February 1983 to November 
1994, as well as any records dated to the 
present.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

If any records are not available, the 
VBA-AMC should issue explanatory notice 
to the veteran consistent with VCAA.  

2.  The VBA-AMC should also consider 
scheduling the veteran for any other VA 
examination deemed appropriate for the 
determination of the etiology of any 
current disorder, if any, of the back, 
right ankle, right knee or psychiatric 
disorder, to include consideration of 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The rationale for all opinions expressed 
must also be provided in the examination 
report(s), with reference to the 
veteran's documented clinical history.  

3.  The VBA-AMC must then review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

4.  Thereafter, the VBA-AMC should 
readjudicate the claims of service 
connection for a psychiatric disorder, a 
right ankle disorder, a right knee 
disorder, a back disorder and TDIU.  If 
any benefit is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a de 
novo SSOC that includes a recitation of 
applicable laws and regulations, all of 
the evidence considered, and the reasons 
and bases for the denial.  The veteran 
and his representative should then be 
given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


